DETAILED ACTION
	This Office Action is in response to applicant’s amendment and arguments submitted on September 27, 2021 for Continuation Application# 16/207,582.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks regarding Applicant’s response
Claims 1-9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendment and argument in pages 7-8 remarks regarding independent claims 1 and 15 are persuasive. Examiner believes specifically the invention for improved storing and retrieving data, especially in an online, real-time data storage system. Examiner believes the limitation of “for load balancing in a data storage system, the data storage system having a plurality of data storage assets, each of the plurality of data storage assets configured to host a plurality of data storage containers, the method comprising: 
receiving, via a computing processor, a request to create a new data storage container on one of the plurality of data storage assets, the new data storage container to store new data records when an existing data storage container fills, wherein each of the plurality of data storage assets is configured to host a plurality of data storage containers; 
determining which of the plurality of data storage assets is farthest away from the existing data storage container corresponding to the new data storage container is being created; 
creating the new data storage container on the data storage asset that is farthest away from the existing data storage container, 
wherein determining which of the plurality of data storage assets is farthest away from the existing data storage container comprises determining whether the existing storage container is a spill space storage container or a split space storage container, 
when the existing data storage container is a split space storage container, the determining which of the plurality of data storage assets is farthest away from the existing data storage container comprises determining which of the plurality of data storage assets hosts a fewest number of data storage containers, and 
when the existing data storage container is a spill space data storage container, the determining which of the plurality of data storage assets is farthest away from the existing data storage container comprises determining which of the plurality of data storage assets hosts a farthest of a plurality of closest data storage containers" is considered to have significantly more limitations than an abstract idea.

As maintained by the Examiner, the combination of elements as currently amendments in claim 1 and 15 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, for load balancing in a data storage system, the data storage system having a plurality of data storage assets, each of the plurality of data storage assets configured to host a plurality of data storage containers, the method comprising: 
receiving, via a computing processor, a request to create a new data storage container on one of the plurality of data storage assets, the new data storage container to store new data records when an existing data storage container fills, wherein each of the plurality of data storage assets is configured to host a plurality of data storage containers; 
determining which of the plurality of data storage assets is farthest away from the existing data storage container corresponding to the new data storage container is being created; 
creating the new data storage container on the data storage asset that is farthest away from the existing data storage container, 
wherein determining which of the plurality of data storage assets is farthest away from the existing data storage container comprises determining whether the 
when the existing data storage container is a split space storage container, the determining which of the plurality of data storage assets is farthest away from the existing data storage container comprises determining which of the plurality of data storage assets hosts a fewest number of data storage containers, and 
when the existing data storage container is a spill space data storage container, the determining which of the plurality of data storage assets is farthest away from the existing data storage container comprises determining which of the plurality of data storage assets hosts a farthest of a plurality of closest data storage containers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159